Citation Nr: 1001220	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-22 719	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of colon 
cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
1976 to January 1980.  He subsequently had additional service 
in the U.S. Army Reserves from 1980 to 2005, including on 
active duty for training (ACDUTRA) during 2002 from April 7 
to April 20, July 6 to July 20, July 22 to August 10, and 
from August 21 to September 4.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2009 the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge of the Board, 
commonly referred to as a Travel Board hearing.  During the 
hearing, he withdrew his claim for service connection for 
bilateral hearing loss.  38 C.F.R. § 20.204 (2009).  
So that claim is no longer at issue.

The Board is remanding the remaining claim for service 
connection for residuals of colon cancer to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDING OF FACT

During his September 25, 2009 hearing, prior to the 
promulgation of a decision in this appeal, the Veteran 
indicated he was withdrawing his claim for service connection 
for bilateral hearing loss.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's appeal 
concerning this claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn the appeal 
as to the claim for service connection for bilateral hearing 
loss and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal of this 
claim and it is dismissed.


ORDER

The appeal of the claim for service connection for bilateral 
hearing loss is dismissed.


REMAND

The Veteran has a remaining claim for service connection for 
residuals of colon cancer, and he alleges that he had 
prodromal, i.e., early symptoms of this condition while on 
ACDUTRA in 2002, from April 7 to April 20, July 6 to July 20, 
July 22 to August 10, and August 21 to September 4, although 
it was not actually diagnosed until December of that year.  
His representative also has posed an alternate theory of 
entitlement that the Veteran developed colon cancer even 
earlier, during his active duty service from May 1976 to 
January 1980.  This claim requires further development, 
specifically, a medical nexus opinion concerning the etiology 
of the cancer in terms of whether it initially manifested 
during the Veteran's military service, either while on active 
duty or ACDUTRA.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For a showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), 
(24), 106; 38 C.F.R. § 3.6(a),(d).

To the extent the Appellant is alleging that his colon cancer 
is a result of injury or disease incurred in or aggravated 
during his time in the Army Reserves, the Board notes that 
only "Veterans" are entitled to VA compensation under 
38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for other periods of 
service (e.g., the Veteran's period of active duty in the 
Army) does not obviate the need to establish that he is also 
a "Veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In order for the Appellant to achieve "Veteran" status and 
be eligible for service connection for disability claimed 
during his inactive service, the record must establish that 
he was disabled from an injury (but not disease) incurred or 
aggravated during INACDUTRA.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

The Appellant in this case is a "Veteran" based on his 
active duty service in the U.S. Army from May 1976 to January 
1980.  Therefore, he is entitled to "Veteran" status and 
the full benefit of VA resources for any compensation claim 
based on that period of service.  But to the extent his 
claim, instead, is predicated on his Army Reserves' service 
while on either ACDUTRA or INACDUTRA, he must establish that 
he also qualifies as a "Veteran" for those periods of 
service before any compensation may be awarded.

The Veteran's service treatment records show he complained of 
soft, bloody stool in April 1977, during his active duty 
service.  The diagnoses were gastritis and hemorrhoids.  From 
April through June 1978, he complained of nausea and diarrhea 
following treatment of a parasitic infection of his bowels.  
He was again diagnosed with intestinal parasites in June 
1979.  In February 1993 and March 1998, rectal examinations 
were negative for occult blood.  In December 2002, he was 
diagnosed with colon carcinoma requiring surgical resection.



According to the holding in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

So this case must be referred to a VA examiner to have 
him/her review the relevant evidence and determine the 
etiology of the Veteran's colon cancer, especially in terms 
of whether he initially experienced the early symptoms of 
this condition while on active duty or, later, while on 
ACDUTRA.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1. Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his colon cancer.  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
the Veteran's colon cancer (1) initially 
manifested during his active duty military 
service from May 1976 to January 1980 or 
(2) alternatively manifested during his 
subsequent service on ACDUTRA in the 
reserves at various times from 1980 to 
2005.  [Note:  since cancer is a disease, 
not injury, the examiner need not consider 
any period of INACDUTRA.]



The examiner should specifically state 
whether any currently diagnosed residuals 
of colon cancer are related to either of 
these periods of service, active duty or 
ACDUTRA, including to any complaints, 
diagnoses or treatment the Veteran had or 
received during these periods of service.  
In this regard, the examiner should 
specifically take note of the treatment 
and evaluation the Veteran received in 
1978 and 1979 concerning his parasitic 
infection of the bowels to determine 
whether the symptoms he was experiencing 
at that time were earlier indications of 
the later diagnosed colon cancer.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

2.  Advise the Veteran that failure to 
report for this medical examination, 
without good cause, may have adverse 
consequences on his claim.

3.  Then readjudicate the claim for 
service connection for residuals of colon 
cancer in light of the additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


